Title: To Thomas Jefferson from James Monroe, 30 May 1802
From: Monroe, James
To: Jefferson, Thomas


            Dear SirRichmond May 30. 1802.
            Colo. David Lambert of this city has requested me to communicate to you his desire to be employ’d as a comr. of banruptcy, with which I readily comply. He is a respectable citizen who has held several offices of credit, among wh. is the command of the rgt. of the city which he lately voluntarily resigned; he was comr. under the act for choosing Electors of P. & V. Presidt., & has been a comr. under the bankrupt law by appointmt. of the federal court. I have understood and believe that he discharged the duties of the trusts reposed in him with propriety; some of which were under my immediate view, on the authority of which I speak. Having long known & esteemed him, at his request, I readily add his name to the list of those who are desirous of obtaining this office. I am with great respect & esteem
            yr. very humble servt.
            Jas. Monroe
          